Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2 and 5 canceled
Claims 1 and 3 amended 
Claims 1, 3-4 and 6-8 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Teikoku (JP H07-7249 A) in view of Busbee (PG Pub 2017/0253751 A1), and in further view of Jang (PG Pub 2012/0228560 A1).
Consider Claim 1, Teikoku teaches the process of mounting an electronic component on a flexible board/base (abstract). Teikoku teaches the process to include forming terminal patterns (23A, 23B) on top of a base (21) (abstract, figure 1), as first wiring and second wiring that are separated from each other by a distance (figure 1). Teikoku teaches the application of two conductive adhesive (30 and 30) which are formed on each of the first wiring and the second wiring, where each of the conductive adhesive end portion is positioned at the end portion of each of the wiring (figure 1), where the conductive adhesive comprise a mixture of metal powder and resin [0024], thus forming resin paste. Teikoku teaches the conductive adhesive/resin paste (30 and 30) are also positioned at each of the electrode terminal (11 and 11) of the electronic component (10) (figure 1). Teikoku teaches each of the conductive adhesive/resin paste (30 and 30) are separated by distance (figure 1), and where the conductive adhesive (30 and 30) cover and overlap the first wiring and the second wiring (23A, 23B) and adhering to the base (21) (figure 3, [0024]). Teikoku teaches the conductive adhesive/resin paste contains metal particle such as copper powder [0024], where copper have known conductivity of 5.96×107 σ (S/m) at 20 °C. Teikoku teaches the step of placing the electronic component (10) on the base (21), where the electronic component (10) having two electrode terminals (11, 11) in contact with the conductive adhesive/resin paste (30 and 30) (figure 1, abstract).

    PNG
    media_image1.png
    387
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    663
    media_image2.png
    Greyscale

Teikoku teaches terminal patterns (23A, 23 B) as first wiring and second wiring separated from each other by a distance in a first direction of the base (figures 3A, 3B), where the first wiring and the second wiring having a circular shape end portions represented with a circular perforated lines (seen in figure 3B), where the applied conductive adhesive (30 and 30) as resin paste applied onto the end portions of the first wiring and the second wiring, represented with circular solid lines which overlap and extend over the underneath first and second wiring (circular perforated lines) onto the base (21) while extending in the second direction of the base orthogonal to the first direction (figure 3B). Additionally, as the adhesive resin paste extend over the end portions of the wiring to the base (21) the resin paste adheres to the upper surface of the base (21) on opposite sides of the first wiring and the second wiring located in the second direction of the base (figures 3A, 3B).

    PNG
    media_image3.png
    511
    707
    media_image3.png
    Greyscale

Teikoku does not teach the forming of the wiring using metal liquid having metal particles and the baking/firing step.
However, Busbee is in the prior art of forming electrical circuits [0152], teaches the process of printing dispersion having metal particles (abstract) dispersed in liquid/water [0099]-[0105], where the metal/silver powders are in nano scale [0009] where silver have known conductivity of 6.3×107 σ (S/m) at 20 °C. Busbee teaches the firing/heating to cure at elevated temperature [0049] forming a conductive wire.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Teikoku with Busbee forming wiring using nanopowder metal and firing the formed wiring, to form highly conductive traces/wire [0051].
The combined Teikoku (with Busbee) teaches the conductivity of metal-containing liquid having silver particles (of 6.3×107 σ (S/m)) vs the resin paste having copper particles (of 5.96×107 σ (S/m)), is higher. 
The combined Teikoku (with Busbee) does not teach the metal powder within conductive adhesive/resin paste to have a micro size.
However, Jang is in the prior art of forming conductive adhesive material comprising metal powder such as copper and resin material (abstract), teaches the metal powder such as copper having a size of 0.1 µm [0053].
The combined Teikoku (with Busbee) with Jang to use a micro-sized metal particle in the resin paste, with reasonable expectation of success.
Consider Claim 3, the combined Teikoku (with Busbee and Jang) teaches the previously taught in claim 1. The combined Teikoku (with Busbee and Jang) teaches in the step of wiring formation step having end portion of the wiring/terminal patterns (23), and where the electrode terminal (11) having an outer edge portion (Teikoku, figure 1), where the end portion of the wiring is position outside the outer edge portion of the electrode terminal (Teikoku, figure 1).

    PNG
    media_image4.png
    274
    613
    media_image4.png
    Greyscale

Teikoku teaches the resin paste (30) represented by a circular solid line, extends also in a first direction of the base (figure 3B).

    PNG
    media_image3.png
    511
    707
    media_image3.png
    Greyscale

Consider Claims 6-7, the combined Teikoku (with Busbee and Jang) teaches the heating step (up to 150 Celsius degree) of the conductive adhesive/resin paste to conductively connect the electrode terminal with the wiring terminal (Teikoku, [0024]). The combined Teikoku (with Busbee and Jang) teaches conductive adhesive/resin paste (30) contact only the lateral edge of the end portion of the wiring (23A) (Teikoku, figure 3).

    PNG
    media_image2.png
    573
    663
    media_image2.png
    Greyscale

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teikoku (JP H07-7249 A) in view of Busbee (PG Pub 2017/0253751 A1), and in further view of Jang (PG Pub 2012/0228560 A1), and in further view of Tsukada (WO 2016/075823 A1).
Consider Claims 4 and 8, the combined Teikoku (with Busbee and Jang) teaches the previously taught in claims 1 and 3 above.
The combined Teikoku (with Busbee and Jang) does not teach the step of forming the base.
However, Tsukada is in the prior art of forming wiring board (abstract), teaches the step of forming a resin base by laminating the resin layer in a repeatable manner (abstract), where the resin base layer is formed from UV curable resin ink followed by irradiating the resin ink with UV light (claim 1).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Teikoku (with Busbee and Jang) with Tsukada to form the resin base using curable resin and curing of the resin forming resin layer and laminating the resin layer, to provide with process of forming/curing the resin base at a faster speed (page 2, last paragraph), to allow the step of wiring formation to be executed immediately after the execution of the resin layer formation process (page 3, second paragraph).

Response to Arguments
Applicant’s arguments, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1, 3-4 and 6-8 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teikoku with Busbee and Jang.

The applicant argued against the previously applied rejection, on the grounds that the prior art of Teikoku does not disclose that the adhesive (30) is adhering to the base layer (21), Teikoku does not disclose the adhesive resin paste (30) extends in a first direction of the base, nor extends in a second direction orthogonal to the first direction of the base while adhering to the upper surface of the base on opposite sides of the first and second wiring.
However, Teikoku as seen in figures 3A, 3B, where the adhesive (30) is represented with circular solid lines and the wiring end portion (23a) represented with circular perforated lines, discloses the adhesive resin paste (30) extends in a first direction of the base, and extends in a second direction orthogonal to the first direction of the base while adhering to the upper surface of the base (21) on opposite sides of the first and second wiring, as clarified below.

    PNG
    media_image3.png
    511
    707
    media_image3.png
    Greyscale


All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718